FRICK, J.
This is a proceeding commenced in the district court of Sanpete county, Utab, under section 288, Rev. St. 1898, to restrict the corporate limits of Manti City by severing from said city the lands described in the petition. The proceeding is like the one just decided by this court, namely, In re Fullmer, ante, p. 43, 92 Pac. 768. In this case the court passed upon the statements contained in the petition for severance, and therefrom found all the necessary facts which entitle the petitioners to a severance of the territory described therein, and, after having thus found, appointed commissioners as required by the statute to adjust the terms upon which the severance should be made. The commissioners, after their appointment, granted a hearing to all the parties in interest, and upon consideration of the evidence adduced before them duly made and filed their findings and report fixing the terms and conditions upon which severance should be had, which the court duly approved, and entered a decree of severance in accordance therewith as provided by the statute. From these findings and decree, Manti City presents this appeal.
*51Tbe errors assigned are all directed against tbe findings of tbe court and against tbe entering of tbe decree of severance. Tbe court’s findings in effect are confirmatory of those, contained in tbe report of tbe commissioners. Inasmuch as we have just held tbe statute valid in In Re Fullmer, supra, and tbe proceedings appear to be in conformity therewith, no questions of law are presented for review. Upon tbe questions of fadt, we have carefully examined tbe evidence upon which all tbe findings of both court and commissioners are. based, and find that all of them are supported by the evidence. Indeed, we cannot well see bow the findings could have been otherwise. This being so, it was tbe duty of the ■court to direct the decree to be entered just as was done. A further discussion of tbe evidence or tbe conditions existing upon which tbe findings and decree are based could affect neither the result of this case, nor be of any benefit either to the parties thereto or to others similarly situated. We therefore refrain from further comment.
The judgment of the trial court is affirmed. Respondents to recover costs.
MeCARTY, C. J., and STRAUP, J., concur.